Plaintiff in error, Ord Mashore, was convicted on a charge of maintaining a place in the city of Anadarko, where intoxicating liquors were kept and possessed for sale, and in accordance with the verdict of the jury he was sentenced to be confined for 30 days in jail and to pay a fine of $200. To reverse the judgment an appeal was perfected by filing in this court on May 2, 1924, petition in error with case-made. When the case was called for final submission, his counsel of record, in open court, announced the death of the plaintiff in error and moved to abate the proceedings. It is therefore considered and adjudged that the proceedings in the above entitled cause, especially under the judgment therein rendered, has abated, and that the county court of Caddo county enter its appropriate order to that effect.